Citation Nr: 0115135	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for social phobia on a 
direct basis or as secondary to service connected low back 
pain.

2.  Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to December 
1987.  He also had periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied claims for service 
connection for social phobia and an evaluation in excess of 
10 percent for low back pain.

The Board has rephrased the service connection issue 
certified for appeal by the RO to better reflect the 
veteran's allegations of record.  The claim of service 
connection for social phobia on a direct basis or as 
secondary to service connected low back pain is addressed in 
the remand following this decision.


FINDING OF FACT

The veteran's low back disability produces characteristic 
pain on motion; it is not productive of demonstrable muscle 
spasm or more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back pain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 and 5295; 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected low back pain.  
Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  The veteran has provided ample 
argument regarding his disagreement with the RO's conclusions 
of fact and law.  He has not identified the existence of any 
additional, pertinent evidence that should be associated with 
his claims folder.  The RO has obtained the veteran's VA 
clinical records and provided him a VA examination in August 
2000.  The Board finds that no reasonable possibility exists 
that any further assistance would aid in substantiating his 
claim.  Therefore, the Board finds that no prejudice accrues 
to the veteran in proceeding to the merits of his increased 
rating claim at this time.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

The veteran's statements of record primarily reflect his 
long-standing complaint of a constantly painful low back 
condition with increased pain on prolonged use.  For example, 
he claims to be precluded from sedentary employment as 
prolonged sitting results in symptoms of increased pain, back 
spasm, leg numbness, headache and nausea.  He performs jobs 
requiring continued standing, but states that prolonged 
standing causes increased symptoms of pain in his legs, feet, 
lower back, upper back and hips.  He also states that 
prolonged walking causes sudden pain attacks.  He has 
difficulty in finding a comfortable sleeping position, and 
his symptoms are generally worse upon awakening.  He recalls 
that his VA physical therapist has noted findings of 
narrowing of L5-S1, tenderness, spasm, muscle tightness and 
abnormal spine curvature.  He indicates that medications and 
spiritual meditation fail to alleviate his symptoms.  VA 
physicians have informed him that no other treatment remedies 
are available.

In pertinent part, service medical records reveal that the 
veteran strained his lower back while lifting a heavy object 
during active duty for training exercises in March 1989.  He 
initially manifested mild lumbar paraspinal spasm, but his 
subsequent examinations indicated subjective symptoms only.  
An August 1989 Report of Medical Board recorded his complaint 
of intermittent, sharp low back pain aggravated by bending, 
lifting, and prolonged activity.  His pain felt worse upon 
awakening and improved slightly as the day progressed.  At 
that time, his physical examination was significant only for 
mild tenderness in the L4-L5 intraspinous area with slow, but 
normal, range of motion.  He was given a diagnosis of low 
back pain.

The veteran's initial VA orthopedic examination, dated in May 
1990, was significant for findings of back pain on deep knee 
bending and slightly limited range of motion.  By means of a 
rating decision dated in May 1991, the RO granted service 
connection for low back pain and assigned an initial non-
compensable disability evaluation.  However, in a March 1992 
decision, the Board determined that the criteria for a 10 
percent rating had been met. 

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in July 1999.  His VA 
clinical records reflect his March 1999 complaint of pain in 
the lower back and left leg.  At that time, his straight leg 
raising (SLR) was not limited and his deep tendon reflexes 
(DTR), knee jerks and ankles jerks were normal.  There was no 
localized tenderness.  Several days later, his prescription 
was changed to Tylenol and Robaxin due to his complaint of 
unrelieved symptoms.  An x-ray examination later that month 
showed minimal narrowing of L5-S1 posteriorly without 
evidence of bony fracture or subluxation.  In April 1999, he 
presented with complaint of a worsening of upper and lower 
back pain following his participation in aerobics class.  His 
physical examination was only significant for slightly 
restricted neck motion.  His range of motion of the low back 
was "grossly normal."  His straight leg raising was 
negative.  His deep tendon reflexes, strength, heel and toe 
gait, and quadriceps strength were normal.  He was given 
assessments of chronic/recurrent low back strain and cervical 
strain.  He was prescribed a trial of Naprosyn and moist heat 
as needed.  He was also advised to consider alternate 
exercise programs such as swimming or "race walking."

A May 1999 clinical record next noted the veteran's complaint 
of increased low back pain on prolonged standing with leg 
numbness.  At that time, his neurological examination 
revealed no deficits.  No other clinical findings were noted.  
He was given an assessment of chronic lower back pain with x-
ray findings of narrowed L5-S1 and degenerative joint disease 
(DJD).  He was prescribed acetaminophen, Methocarbamol (also 
referred to as Baclofen) as needed for muscle spasm, Naproxen 
and advised on hot pack use.  He called his treating 
physician in June 1999 with complaint that a prescription of 
Darvocet was not helping to alleviate his severe back pain.

On VA spine examination, dated in August 2000, the veteran 
reported a history of a relapsing and remitting course of low 
back pain.  He currently complained of an intermittent 
sciatic-type pain which was greater on the left.  His back 
was often stiff upon awakening.  He had never missed school 
because of his back.  He obtained some benefit with physical 
therapy exercise.  He intermittently used Naproxen, 
Propoxyphene, Ibuprofen, Methocarbamol and Baclofen.  On 
physical examination, the examiner opined that the veteran 
displayed "full" range of motion of the lumbar spine 
measured as 75 degrees of flexion, 45 degrees of extension, 
75 degrees of bilateral lateral rotation and 45 degrees of 
bilateral lateral bending.  He had 5/5 strength in all major 
muscle groups bilaterally.  His reflexes were 2+ and 
symmetric in both knees and ankles.  He was given a diagnosis 
of myofascial low back pain.  The examiner commented that the 
veteran's range of motion appeared to be within normal limits 
and that there was no objective evidence of neurological 
deficits.  He denied ever missing school secondary to his 
back.  As such, the examiner opined that the veteran had 
occasional flare-ups of myofascial low back pain which 
minimally impaired his activities of daily living on any 
regular basis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2000).  The veteran's current 10 percent rating under 
Diagnostic Code 5295 contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for moderate limitation of motion of the 
lumbar spine (Diagnostic Code 5292), moderate recurring 
attacks of intervertebral disc syndrome (Diagnostic Code 
5293), and lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).

In evaluating the severity of a musculoskeletal disability, 
the Board must assess functional impairment and determine the 
extent to which a service connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2000).  When rated for limitation of motion, a 
higher rating may be assigned where there is functional 
impairment on repeated use of the joints and/or during flare-
ups of disability manifested by more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  38 C.F.R. §§ 4.40 and 4.45 (2000).  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-08 (1995).  A finding of 
functional loss due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  38 C.F.R. § 4.40 (2000)

The evidence of record reflects the veteran's complaint of 
chronic low back pain with increased symptoms on use.  He 
also complains of intermittent lower extremity pain, muscle 
spasm, muscle tightness and tenderness.  He currently holds 
diagnoses of chronic low back pain and myofascial low back 
pain.  His VA clinical records and his August 2000 spine 
examination failed to appreciate any demonstrable muscle 
spasm.  His lumbar spine motion has been described as 
"full" and "grossly normal" with recent examination 
findings of 75 degrees of flexion, 45 degrees of extension, 
75 degrees of bilateral lateral rotation and 45 degrees of 
bilateral lateral bending.  The VA examiner in August 2000 
provided opinion that he would be minimally impaired during 
periods of flare-ups.  As such, the Board finds that, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45, the 
evidence of record preponderates against a rating in excess 
of 10 percent under either Diagnostic Code 5292 or 5295.  
Additionally, a May 1999 VA clinical record includes an 
assessment of degenerative joint disease.  As the veteran is 
in receipt of a compensable rating based upon pain on motion, 
a separate rating for degenerative joint disease is not for 
consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000); Hicks v. West, 8 Vet. App. 417, 420 (1995).

In so concluding, the Board has considered the veteran's 
descriptions of low back disability, to include his argument 
that VA physicians had noted findings of muscle spasm.  
However, the most probative evidence in this case consists of 
clinical findings recorded by medically trained personnel 
which fail to show demonstrable muscle spasm or limitation of 
motion.  His lay accounts of physician statements are not 
competent to supplant the clinical findings of record.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no doubt 
to be resolved in his favor.

The Board finally notes that the veteran has provided no 
evidence of excessive time off from work or school.  In fact, 
the record reflects that he is gainfully employed and does 
not miss any time at school secondary to his back disability.  
Additionally, he has not been hospitalized due to his back 
disability and there is no other evidence that would indicate 
that the criteria set forth in the rating schedule are 
inadequate to evaluate his disability.  Thus, there is no 
basis to consider assignment of an extraschedular rating for 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(2000); VA O.G.C. Prec. 6-96 (Aug. 16, 1996).


ORDER

A rating in excess of 10 percent for low back pain is denied.


REMAND

The veteran contends that his long-standing social phobia, 
which he refers to as a severe psychoneurosis, has been 
aggravated by his painful service connected low back 
condition.  The RO has denied a direct service connection 
claim on the basis that social phobia is a congenital and/or 
developmental defect, see 38 C.F.R. § 4.9 (2000), without 
reference to any medical evidence to support this conclusion.  
See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (VA may 
only consider independent medical evidence to support medical 
findings).  The RO has not considered the claim on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (service connection may be 
established on a secondary basis for "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition").

The diagnosis of social phobia is recognized as an anxiety 
disorder by both VA and the American Psychiatric Association.  
38 C.F.R. § 4.130, Diagnostic Code 9403 (2000); Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
1994 (DSM-IV).  See 38 C.F.R. § 4.130 (2000) (rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders).  The Board is of the 
opinion that the veteran should be afforded VA psychiatric 
examination to determine whether his social phobia is 
secondary to or has been aggravated by his low back 
condition.  The RO, after considering whether any further 
development is warranted under the VCAA, should then 
readjudicate the claim on a direct and secondary basis in a 
manner consistent with the Colvin requirement.  

Accordingly, this issue is REMANDED for the following action.

1.  The RO should obtain the veteran's VA 
clinical records since June 1999.  The RO 
should also request him to submit the names 
and addresses of all health care providers who 
have treated him for social phobia and whose 
records are not currently associated with the 
claims folder.  Thereafter, the RO should 
contact the named medical providers and 
request copies of all pertinent medical 
records.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The veteran should then be afforded a VA 
psychiatric examination to determine the 
nature of his psychiatric disability.  The 
claims folder, including any additional 
treatment records associated with the file, 
must be available for review by the examiner.  
Following examination, the examiner should 
express an opinion as to (a) whether it is 
least as likely as not that the veteran's 
social phobia has been directly caused by the 
service connected low back disorder and (b) if 
not directly caused, is it at least as likely 
as not that the psychiatric disorder has been 
made more severe as a result of the service 
connected low back pain.  The examiner should 
explain the rationale for any opinion 
expressed.

5.  Thereafter, the RO should readjudicate the 
claim for social phobia on a direct basis or 
as secondary to service connected low back 
pain.  In so doing, the RO should ensure that 
its medical findings are supported by 
independent medical evidence of record.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



